DETAILED ACTION
	Applicant’s amendments to the claims filed August 26, 2022 were received. Claims 1, 2, 4, 5, 6, 7, 8, and 12 were amended. Claims 3 and 11 were cancelled. Claims 18-22 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, claims 1, 2, and 4-17 in the reply filed on April 28, 2022 is acknowledged. 
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2022.
Claim 3 was cancelled in the amendments to the claims filed August 26, 2022. However, in view of the allowability of independent claim 1 (see below), applicant may consider adding a new dependent claim that depends on claim 1 reciting the limitations previously recited in claim 3.


Drawings
The previous objections to the drawings are withdrawn since the claims and written specification filed August 26, 2022 were amended.

Claim Interpretation
	The limitation “the second openings” in claim 6 is deemed definite since claim 6 depends on claim 1, and claim 1 previously describes plural evaporation holes with each evaporation hole comprising a second opening. 

The limitation “diamond shape” in claims 9, 10, 14-17 is deemed definite since the ordinary artisan would understand the requisite shape to which reference is made in view of Applicant’s specification and drawings.	

Claim Rejections - 35 USC § 112
	The previous rejections under 35 USC 112(b) on claims 2, 4, 5, 6, 7, and 8 are withdrawn since the claims were amended.
The previous rejection under 35 USC 112(d) on claim 4 is withdrawn since the claim was amended.

Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6 recites “a plurality of rows” in line 3; “odd rows” in line 4; and “even rows” in line 5. These limitations are indefinite since it is unclear whether the limitations are referring to the plurality of rows, odd rows, and even rows, respectively, currently recited in claim 1, or different rows. The limitations will be interpreted as “the plurality of rows” in line 3; “the odd rows” in line 4; and “the even rows” in line 5, for consistency and clarity.

	Claim 17 recites “the diamond-shaped evaporation hole” in line 1. There is lack of antecedent basis for “diamond-shaped” in the claim. Claim 17 previously indirectly depended via claim 11 on claim 9 which recites “one of the evaporation holes has a diamond shape”. However, claim 17 currently depends from claims 8, 12, and 13 since claim 11 was cancelled, and claims 8, 12, and 13 fail to recite the evaporation holes having a diamond-shape.
	The limitation will be interpreted as “wherein the holes are chamfered to have an arc third rounded corner in the first direction” for consistency and clarity.

Claim Rejections
	The previous rejections under 35 USC 102(a)(1) and 35 USC 103 on the claims are withdrawn since independent claims 1 and 8 were amended.


Claim Rejections - 35 USC § 102
Claims 8, 9, 10, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogetsu (US 20090108502).

	The embodiment described in Example 1 of Kogetsu is cited in the rejection below. However, reference is made to identical features of other embodiments in the rejection below.

	Regarding claim 8, Kogetsu teaches a mask comprising: 
a plurality of evaporation holes arranged in rows along a first direction (along P1) and a second direction (along P2) perpendicular to the first direction (para 0115; see for example Fig. 1), 
the evaporation holes of adjacent two rows of evaporation holes in the first direction being staggered from each other in the second direction (para 0113; see for example Fig. 1); and 
an interval P1 in the first direction between adjacent two evaporation holes in the first direction being less than an interval P2 between adjacent two evaporation holes in the second direction (para 0115; see for example Fig. 1), 
wherein each of the plurality of evaporation holes comprises a center (inherent), a first corner along the first direction with a radius of curvature (i.e., “rounded”), and a second corner along the second direction with a radius of curvature (i.e., “rounded”) (para 0115, 0052); 
a first distance (i.e., half of L1) between the first rounded corner and the center is greater than a second distance (i.e., half of L2) between the second rounded corner and the center (para 0115).  

Regarding claims 9 and 10, Kogetsu further describes one of the evaporation holes having a diamond shape (para 0115), wherein the one of the evaporation holes has a rounded (chamfered) diamond shape having two diagonal lines (see for example Fig. 3) extending along the first and second directions, respectively (para 0115, 0052).  

 	Regarding claims 14, Kogetsu further describes the diamond-shaped evaporation hole is rounded (chamfered) to have “an included angle transition portion” in the second direction, the included angle transition portion comprising a first side (of the diamond shape), a second side (of the diamond shape), and the curve (third side; implicit of radius of curvature), the first side and the second side are two adjacent sides of the diamond, and the curve (third side) connects the first side and the second side (para 0115).  

Regarding claim 15, Kogetsu further describes that two curves (third sides) of included angle transition portions of the diamond shape would be parallel to the first direction (along P1), since each corner of the diamond is rounded (para 0115).  

Regarding claim 16, Kogetsu further discloses that the length along the curve (third side) is greater than 10% of a side length of the diamond, and less than 50% of the side length of the diamond, based on L1=320[Symbol font/0x6D]m (0.32 mm), L2=160[Symbol font/0x6D]m (0.16 mm), and an imaginary circle at the diamond center having a radius of 25[Symbol font/0x6D]m; Kogetsu shows these features for example in Fig. 3 (see para 0115). Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (see MPEP 2125).


Claim Rejections - 35 USC § 103
Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kogetsu (US 20090108502) as applied to claim 8 above.
Regarding claims 12, 13, and 17, as mentioned above, Kogetsu teaches that the evaporation holes are chamfered to have an arc third rounded corner in the first direction since each corner is rounded (para 0115).
In the previous embodiment above, Kogetsu does not explicitly teach that the radius of curvature of the second rounded corner is greater than a radius of curvature of the first rounded corner.
However, in another embodiment, Kogetsu teaches a radius of curvature of the second rounded corner set to 30[Symbol font/0x6D]m being greater than a radius of curvature of the first rounded corner set to 20[Symbol font/0x6D]m, wherein the radius of curvature of the second rounded corner is less than 40[Symbol font/0x6D]m (i.e., 2 x 20[Symbol font/0x6D]m), for the benefit of obtaining the desired recessed shape on the workpiece (para 0026, 0123-0125). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the radii of curvature of the rounded corners as recited in the claims, as taught by Kogetsu, for the benefit of obtaining the desired recessed shape on the workpiece.


Allowable Subject Matter
Claims 1, 2, 4, 5, 7, and 18-22 are allowed. The inventions of independent claims 1 and 7 are drawn to a mask, respectively. The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 1 or claim 7, the plurality of evaporation holes is distributed in a plurality of rows, the second interval of evaporation holes in even rows being less than the first interval, the second interval of evaporation holes in odd rows being equal to the first interval; or the second interval of the evaporation holes in even rows is equal to the first interval, and the second interval of the evaporation holes in odd rows being less than the first interval. 
	Support for the allowable subject matter can be found in para 0012-0014 of Applicant’s specification.
	Although the International Search Report (already of record) for equivalent App. No. PCT/CN2018/11314 indicates that independent claim 7 would be unpatentable over foreign prior art JP 2011054290, the Examiner agrees with the Written Opinion of the International Searching Authority that the features recited in independent claim 7 differ from the teachings of foreign prior art JP 2011054290. The allowable subject matter recited in independent claim 7 was incorporated into independent claim 1 in the claims filed August 26, 2022.
As mentioned above, claim 3 was cancelled in the amendments to the claims filed August 26, 2022. However, in view of the allowability of independent claim 1, applicant may consider adding a new dependent claim that depends on claim 1 reciting the limitations previously recited in claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717